DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/04/2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALVAREZ et al. (US 20220343762 A1, hereinafter “ALVAREZ”).
Regarding claims 1 and 11, ALVAREZ (Figs. 1-11) discloses a collision avoidance method for a vehicle, comprising: monitoring a lateral distance between the vehicle and a target vehicle while the vehicle is travelling within a first lane and the target vehicle is travelling within an adjacent second lane (a driving operation (such as, for example, any type of safety operation, e.g., a collision avoidance function, a safety distance keeping function, etc.) may be implemented via one or more on-board components of a vehicle, e.g., via an automated driving system; ALVAREZ at [0032], [0038], [0040] and [0047]); 
activating a warning on the vehicle in response to the lateral distance between the vehicle (it is determined that the most-probable route is not safe, then the vehicle/SDM may issue a warning and/or display calculated interventions 710; ALVAREZ at [0073] and the target vehicle being less than a threshold distance while the vehicle is travelling within the first lane, the warning comprising one or both of an audible warning and a visual warning (evaluating the sensor data relative to one or more thresholds or predetermined acceptable ranges; analyzing the data for patterns or specific attributes; performing artificial intelligence analyses on the data, or otherwise;[0054]) and (the one or more processors may be configured to notify the human driver of the prospective danger. The notification may be visual, audio, or otherwise; ALVAREZ at [0097]); and
automatically adjusting operation of the vehicle to increase a distance between the vehicle (it may be of advantage to switch from a Cartesian space into a road/lane-based coordinate system for calculating (e.g., safety) distances between vehicles; [0050], [0030] and [0101]) and the target vehicle when the lateral distance between the vehicle and the target vehicle is less than the threshold distance while the vehicle is travelling within the first lane (determine a lane coordinate system 132 based on the received road information 112. The lane coordinate system 132 may include a plurality of lane segments 134. … . Each of the one or more lanes L(0), L(1), L(2) may include lane segments 134 arranged along a first (e.g., longitudinal) direction 131. … lane segments 134 arranged along a second (e.g., lateral) direction 131; ALVAREZ at [0040], [0045], [0049] and [0078]), 
wherein automatically adjusting operation of the vehicle comprises one or both of steering the vehicle laterally away from the target vehicle and adjusting a longitudinal velocity of the vehicle (For example, Lane Departure Warning/Lane Keeping Assist warns/assists steering when vehicle moves out of its lane; (Forward) Collision Avoidance system (aka. pre-crash system) prevents or reduces impact of collisions (although this often only works for forward collisions to other vehicles; ALVAREZ at [0060] and Those situations may then be evaluated, and if there is a dangerous one, which might lead to a collision, a proper response to that threat may be created (braking, steering, etc.); ALVAREZ at [0067]-[0068] and [0078]).

Regarding claim 2, ALVAREZ (Figs. 1-11) discloses the claimed invention substantially as explained above. Further, ALVAREZ (Figs. 1-11) teaches wherein activating the warning comprises operating one or both of a horn and hazard lights of the vehicle (Lane Departure Warning/Lane Keeping Assist warns/assists steering when vehicle moves out of its lane; (Forward) Collision Avoidance system (aka. pre-crash system) prevents or reduces impact of collisions (although this often only works for forward collisions to other vehicles; ALVAREZ at [0060] and it is determined that the most-probable route is not safe, then the vehicle/SDM may issue a warning and/or display calculated interventions 710; ALVAREZ at [0073]).

Regarding claim 3, ALVAREZ (Figs. 1-11) discloses the claimed invention substantially as explained above. Further, ALVAREZ (Figs. 1-11) teaches wherein monitoring the lateral distance between the vehicle and the target vehicle comprises determining a lateral relative velocity between the vehicle and the target vehicle (determine a lane coordinate system 132 based on the received road information 112. The lane coordinate system 132 may include a plurality of lane segments 134. … . Each of the one or more lanes L(0), L(1), L(2) may include lane segments 134 arranged along a first (e.g., longitudinal) direction 131. … lane segments 134 arranged along a second (e.g., lateral) direction 131; ALVAREZ at [0040], [0045], [0049] and [0078]). 

Regarding claim 4, ALVAREZ (Figs. 1-11) discloses the claimed invention substantially as explained above. Further, ALVAREZ (Figs. 1-11) teaches wherein the first lane extends laterally between a first boundary and a second boundary, the first boundary being positioned laterally between the vehicle and the target vehicle (vehicles may use road and lane markings to identify driving corridors (also referred to as lanes). Perception and localization of these lane boundaries, as well as of dynamic and static obstacles in the environment may constitute a basis of a driving situation coordinate system; ALVAREZ at [0045]), the method further comprising detecting the second boundary of the first lane positioned opposite the target vehicle about the vehicle (Vehicles may use road or lane-based coordinate systems to derive lateral and longitudinal safety distance calculations for planning their path and avoid driving infractions and collisions; ALVAREZ at [0046]).

Regarding claim 5, ALVAREZ (Figs. 1-11) discloses the claimed invention substantially as explained above. Further, ALVAREZ (Figs. 1-11) teaches further comprising detecting whether the target vehicle is positioned proximate a rear portion of the vehicle or a front portion of the vehicle (may generally monitor the planning subsystem of the automated vehicle and enforcing vehicle actuation restrictions when dangerous situations are detected; ALVAREZ at [0053] and [0078]).

Regarding claim 6, ALVAREZ (Figs. 1-11) discloses the claimed invention substantially as explained above. Further, ALVAREZ (Figs. 1-11) teaches further comprising monitoring a side of the vehicle positioned opposite the target vehicle for an object (for example, for providing a range image of the vicinity of a vehicle including range information about one or more objects depicted in the image. According to various aspects, position data associated with absolute positions of objects or positions of objects relative to a vehicle may be determined from sensor information; [0031] and [0049]).

Regarding claim 12, ALVAREZ (Figs. 1-11) discloses the claimed invention substantially as explained above. Further, ALVAREZ (Figs. 1-11) teaches wherein the instructions, when executed by the one or more processing devices, further cause the one or more processing devices to activate the warning by operating one or both of a horn and hazard lights of the vehicle (it is determined that the most-probable route is not safe, then the vehicle/SDM may issue a warning and/or display calculated interventions 710; ALVAREZ at [0073] and (the one or more processors may be configured to notify the human driver of the prospective danger. The notification may be visual, audio, or otherwise; ALVAREZ at [0097]).
 
Regarding claim 13, ALVAREZ (Figs. 1-11) discloses the claimed invention substantially as explained above. Further, ALVAREZ (Figs. 1-11) teaches wherein the instructions, when executed by the one or more processing devices, further cause the one or more processing devices to determine a lateral relative velocity between the vehicle and the target vehicle (determine a lane coordinate system 132 based on the received road information 112. The lane coordinate system 132 may include a plurality of lane segments 134. … . Each of the one or more lanes L(0), L(1), L(2) may include lane segments 134 arranged along a first (e.g., longitudinal) direction 131. … lane segments 134 arranged along a second (e.g., lateral) direction 131; ALVAREZ at [0040], [0045], [0049] and [0078]).

Regarding claim 14, ALVAREZ (Figs. 1-11) discloses the claimed invention substantially as explained above. Further, ALVAREZ (Figs. 1-11) teaches wherein the instructions, when executed by the one or more processing devices, further cause the one or more processing devices to establish a second boundary of the first lane positioned opposite the target vehicle (vehicles may use road and lane markings to identify driving corridors (also referred to as lanes). Perception and localization of these lane boundaries, as well as of dynamic and static obstacles in the environment may constitute a basis of a driving situation coordinate system; ALVAREZ at [0045]), the first lane extending laterally between a first boundary and the second boundary, the first boundary being positioned laterally between the vehicle and the target vehicle (Vehicles may use road or lane-based coordinate systems to derive lateral and longitudinal safety distance calculations for planning their path and avoid driving infractions and collisions; ALVAREZ at [0046]).

Regarding claim 15, ALVAREZ (Figs. 1-11) discloses the claimed invention substantially as explained above. Further, ALVAREZ (Figs. 1-11) teaches wherein the instructions, when executed by the one or more processing devices, further cause the one or more processing devices to establish whether the target vehicle is positioned proximate a rear portion of the vehicle or a front portion of the vehicle (may generally monitor the planning subsystem of the automated vehicle and enforcing vehicle actuation restrictions when dangerous situations are detected; ALVAREZ at [0053] and [0078]).

Regarding claim 16, ALVAREZ (Figs. 1-11) discloses the claimed invention substantially as explained above. Further, ALVAREZ (Figs. 1-11) teaches wherein the instructions, when executed by the one or more processing devices, further cause the one or more processing devices to monitor a side of the vehicle positioned opposite the target vehicle for an object (for example, for providing a range image of the vicinity of a vehicle including range information about one or more objects depicted in the image. According to various aspects, position data associated with absolute positions of objects or positions of objects relative to a vehicle may be determined from sensor information; ALVAREZ at [0031] and [0049]).

Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663